Citation Nr: 1000530	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-19 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia with degenerative 
joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee chondromalacia with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk



INTRODUCTION

The Veteran had active duty service from June 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  

An issue of entitlement to a total disability rating based on 
individual unemployability is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The Veteran's right knee reflects complaints of 
significant pain, motion limited by pain to 95 degrees at 
worst, post operative meniscal tears, clicking, grinding, 
catching, and strength of 3/5.  

2.  The Veteran's left knee reflects complaints of 
significant pain, motion limited by pain to 85 degrees at 
worst, clicking, grinding, catching, meniscal tears, and 
strength of 4/5.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for an evaluation of 20 percent for service-connected right 
knee chondromalacia with degenerative joint disease, status 
post operative, have been more nearly approximated. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria 
for an evaluation of 20 percent for service-connected left 
knee chondromalacia with degenerative joint disease have been 
more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5258 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in an 
October 2007 letter, which advised the Veteran that he needed 
to submit evidence that his disabilities had worsened, as 
well as what information and evidence must be submitted by 
him and what information and evidence will be obtained by VA.  
The letter advised the Veteran to submit evidence from 
medical providers, statements from others who could describe 
their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter 
also advised the Veteran of the necessity of providing 
medical or lay evidence demonstrating the level of 
disability, and the effect that the disability has on his 
employment.  The notice provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a higher disability evaluation.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 2009) (VCAA 
notice in a claim for increased rating need not be "veteran 
specific").  Similar information regarding the types of 
evidence considered when assigning a disability evaluation 
was provided in a May 2008 letter, along with the relevant 
rating criteria.  The case was last adjudicated in October 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, and the hearing transcript from the 
Veteran's RO hearing. 

During his hearing before a Decision Review Officer (DRO) in 
October 2008, the Veteran indicated that he was receiving 
Social Security Administration (SSA) benefits for several 
conditions including his knees.  However, he further 
indicated that entitlement to those benefits was granted 
solely on the basis of VA medical records, and not upon any 
independent examination of the Veteran.  Given that such 
medical records are already of record, the Board finds that a 
remand for the SSA records is not necessary in this case, as 
the records would be merely cumulative.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for the Veteran's knees was established in 
1972.  Separate ratings for each knee were assigned by a 
September 2002 rating decision.  The instant claim for 
increase was received in September 2007.  The Board notes 
that the Veteran's knees are currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5260.  The Veteran argues on appeal that he warrants 
evaluations in excess of 10 percent.  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

When flexion of the knee is limited to 45 degrees, a 10 
percent rating may be assigned.  When flexion is limited to 
30 degrees, a 20 percent evaluation may be assigned.  A 30 
percent rating may be assigned when flexion of the leg is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

When extension of the knee is limited to 10 degrees, a 10 
percent evaluation may be assigned.  When extension is 
limited to 15 degrees, a 20 percent evaluation may be 
assigned.  When limited to 20 degrees, a 30 percent rating 
may be assigned.  When extension is limited to 30 degrees, a 
40 percent evaluation is assignable.  A 50 percent evaluation 
may be assigned when extension of the leg is limited to 
45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  A 20 percent rating requires 
moderate recurrent subluxation or lateral instability.  A 
30 percent rating requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The Veteran underwent a VA examination in November 2007.  The 
examiner noted several MRI's from September 2007 which noted 
meniscus tears in both of the Veteran's knees - the right 
worse than the left knee.  The Veteran had right knee 
surgery, but did not have much improvement in his condition.  
The Veteran reported that he experienced pain described as 10 
out of 10 for each knee, suffered from weakness in his knees, 
and that each knee gave way.  No swelling, heat or redness 
was noted, and the Veteran denied any dislocation or 
recurrent subluxation.  The examiner did note a snapping 
sound in the Veteran's right knee upon walking.  The examiner 
further noted that the Veteran did not use any device to 
ambulate, and that the Veteran reportedly had quit his job 6 
months prior to the examination due to his knee pain.  The 
examiner noted that the Veteran reported he does not leave 
his house much due to knee pain.  

Upon examination, the Veteran's right knee had flexion to 110 
degrees, extension from to 0 degrees.  Repetition was noted 
to increase the pain the Veteran suffered at the end points 
of extension and flexion, but no increase in fatigue, 
weakness, lack of endurance or incoordination were noted.  
The Veteran's left knee had flexion to 120 degrees, and 
extension to 0 degrees.  There was no increased pain, 
fatigue, weakness, lack of endurance or incoordination of the 
Veteran's left knee noted due to repetitive motion.  However, 
the Veteran's knees both demonstrated popping noises and 
crepitus upon motion, with the left knee being more severe 
than the right knee.  The Veteran was unable to squat due to 
discomfort.  Strength in the right leg was 3/5 compared to 
4/5 on the left leg.  McMurray, Lachman and anterior drawer 
tests were negative.  

The Veteran underwent another VA examination in October 2008.  
The Veteran continued to complain of pain that was 10 out of 
10 maximally, but 5 out of 10 when at rest.  The examiner 
noted that the Veteran used a cane to ambulate, had knee 
braces, and that there was snapping, crunching, clicking and 
grinding from both of the Veteran's knees.  The Veteran was 
unable to kneel, and he could not get up on his own after 
squatting.  The Veteran stated that he used medication 
(Percocet, Indocin and Oxycodone) and rest to treat his 
flare-ups, and that he could only walk short distances 
because of the pain in his knees.  Upon examination, the 
Veteran's knees had full range of motion from 0 to 145 
degrees bilaterally, although pain began at 95 degrees of 
flexion in the right knee and 85 degrees of flexion in the 
left knee.  Repetitive motion was noted to increase the 
Veteran's pain and diminished his performance by 5 percent.  
The Veteran's ligaments were noted as stable.

Outpatient treatment records reflect complaints of 
significant bilateral knee pain, attempts to finds 
medications or combination of medications to treat the pain.  
His orthopedic surgeon, in discussing the right knee, noted 
in September 2007 that 
X-rays "really hide a pretty serious problem."  In short, 
the Veteran's outpatient treatment records are consistent 
with the complaints reported during VA examinations.  

The Board notes that the objective findings regarding 
limitation of motion do not support a compensable evaluation 
in either knee under Diagnostic Codes 5260 and 5261.  See 
also VAOPGCPRREC 9-2004.  Moreover, the evidence does not 
reflect objective findings on examination of instability or 
subluxation to warrant higher or separate ratings under 
Diagnostic Code 5257.  See also VAOPGCPREC 9-98 and 
VAOPGCPREC 23-97.  

However, it was noted that an MRI in early 2007 revealed 
meniscal and lateral meniscal tears in both knees.  Although 
the Veteran subsequently had surgery for such in the right 
knee, he continues to have significant complaints concerning 
the knee.  Both knees were shown to have clicking, popping, 
crepitus, and catching on movement.  Weakness was also noted 
in both knees.  Upon consideration of the Veteran's objective 
findings and subjective complaints, when considered together, 
the Board finds that Veteran's left and right knee 
disabilities are more analogous to the symptoms contemplated 
under Diagnostic Code 5258.  In summary, upon contemplation 
of 38 C.F.R §§ 4.40, 4.45, 4.59 and Deluca, supra, the Board 
finds that the objective and subjective symptomatology noted 
above of the Veteran's chondromalacia patella with 
degenerative joint disease and meniscal symptoms, considered 
together, more nearly approximates the criteria for a 20 
percent rating analogous to Diagnostic Code 5258 for each 
knee.    

A higher rating is not warranted as the Veteran's limitation 
of flexion and extension fall within noncompensable limits, 
objective instability and subluxation is not shown, and the 
Veteran does not have nonunion of the tibia or fibula.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262.  

The Board has considered whether the Veteran's service-
connected right and left knee conditions present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the above conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An evaluation of 20 percent for service-connected right knee 
chondromalacia with degenerative joint disease and post 
operative meniscal symptoms is granted, subject to the 
regulations applicable to the payment of monetary benefits.

An evaluation of 20 percent for service-connected left knee 
chondromalacia with degenerative joint disease and meniscal 
symptoms is granted, subject to the regulations applicable to 
the payment of monetary benefits.


REMAND

The Board notes that during his November 2007 and October 
2008 VA examinations, the Veteran informed the examiners that 
he had to leave his job due to knee pain and was unemployed.  
He further noted during his hearing that he was receiving 
Social Security Disability benefits, in part, due to his knee 
disabilities.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  In this case, the 
appellant has stated to the examiner that he is no longer 
able to maintain employment due to his service-connected 
bilateral knee disability, therefore, the issue is raised by 
the record.  However, such claim has not been developed nor 
considered by the RO in the first instance.  

Accordingly, the issue is REMANDED for the following action"

The RO/AMC should arrange for all 
necessary development, including 
appropriate VCAA notice, forwarding a VA 
Form 21-8940 to obtain employment 
information, obtaining Social Security 
Administration records, and any other 
development deemed necessary to 
adjudicate the claim for entitlement to a 
total disability rating based on 
individual unemployability.  The RO 
should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.  The issue should be 
returned to the Board only if the Veteran 
perfects the appeal in a timely manner.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


